DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monte C. Boggs U.S. Patent 5,950,259 (Boggs) in view of Timothy W. Newsome U.S. Patent 8,636,318 B2 (Newsome).
Regarding claim 1, Boggs discloses a face-down lounge chair apparatus comprising: a chair frame comprising: a medial frame having a medial left portion and a medial right portion (Figure 1 and 2 Element 5), the medial frame lying in a horizontal plane; a leg frame coupled to the medial frame, the leg frame having a leg left portion, a leg right portion, and a leg distal portion, the leg frame adjustably pivoting on the medial frame between a horizontal leg position and a declined leg position (Element 4, Figure 1, 2, and 12); and a head frame coupled to the medial frame, the head frame having a head left portion, a head right portion, and a head distal portion, the head frame adjustably pivoting on the medial frame between a horizontal head position and an inclined head position (Figure 1, 2, 12 and Element 6); a pair of legs coupled to the chair frame, the pair of legs being coupled to the medial frame (Figure 1 Element 2 and 3); a covering coupled to the chair frame, the covering extending from the head distal portion to the leg distal portion and from the medial left portion to the medial right portion (Column 3 Lines 9-15, Element 9 and variations of cover material), the covering having a face aperture (Element 7) extending from a covering top side through a covering bottom side proximal the head distal portion.  Boggs does not directly disclose a face pad coupled to the covering and a drop down tray.  Newsome discloses a face-down lounge chair comprising an aperture (Figure 1a Element 42); a face pad (Element 72) coupled to the covering, the face pad being coupled to the covering top side around a perimeter of the face aperture; and a drop-down tray coupled to the covering, the drop-down tray having a plurality of straps coupled to the covering bottom side proximal the face aperture and a tray body adjustably coupled to the plurality of straps to go from a 7proximal position adjacent the covering to an extended position in parallel opposition to the covering bottom side (Column 4 Lines 19-31, Figures 6a-6c).
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Boggs as taught by Newsome to include Newsome’s face pad, covering, and drop down tray.  Such a modification would provide a means to enhance the comfort of the user with a cushioned surface, and to provide additional performance features for the user.     
Boggs in view of Newsome does not disclose the straps to be coupled directly to the covering bottom side (Figure 6c Element 80, Newsome).  Rearrangement of parts is a common and obvious modification well known in the art.  Arranging the support straps to be secured to an alternative surface that will support the tray would not modify the operational purposes of the system.  The placement of the straps is a design choice.  
Regarding claim 3, Boggs in view of Newsome discloses the face-down lounge chair apparatus further comprising the face aperture and being circular (Element 7, Boggs) and the face pad being of a shape (Column 4 Lines 6-18, Newsome).  Shape modification is common and well known in the art.  It would be obvious to provide the face pad to be of various shapes, such as an annular shape, to modify the surface area covered and enhance comfort.  
Regarding claim 4, Boggs in view of Newsome discloses the face-down lounge chair apparatus further comprising the tray body (Element 78, Newsome).  Boggs in view of Newsome does not directly disclose the tray body being rectangular prismatic.  Shape modification is common and well known in the art.  It would be obvious to provide the tray body to be of rectangular prismatic shape to modify the space for storage.  
Regarding claim 6, Boggs in view of Newsome discloses the face-down lounge chair apparatus further comprising the chair frame having a set of four adjustment pivot points joining the medial frame, the leg frame, and the head frame; the pair of legs being coupled to the set of adjustment pivot points (Figure 1 no indicated but shown where Element 2 and 3 join the body of the apparatus, Boggs).  

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monte C. Boggs U.S. Patent 5,950,259 (Boggs) in view of Timothy W. Newsome U.S. Patent 8,636,318 B2 (Newsome) in view of Robert Wise U.S. Patent 10,368,642 B2 (Wise)
Regarding claim 2, Boggs in view of Newsome discloses the face-down lounge chair apparatus further comprising a pair of armrests (Column 3 Line 66- column 4 Line 7, Boggs).  Boggs in view of Newsome does not disclose the armrest to be adjustable.  Wise discloses a lounge chair comprising a pair of adjustable arm rests (Figure 1 Element 26) coupled to the chair frame, each of the adjustable arm rests having a pair of support bars (Figure 1 Element 28 and 29) coupled to the head frame and the medial frame and a rest platform (Element 24) extending therebetween, the adjustable arm rest moving between a raised position above the chair frame when the head frame is in the inclined head position and a lowered position below the chair frame when the head frame is in the horizontal head position (Figure 1 and 2).
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Boggs in view of Newsome as taught by Wise to include Wise’s adjustable armrest.  Such a modification would provide a means to support the arms of user while chair is in use. 
Regarding claim 8, Boggs in view of Newsome discloses the face-down lounge chair apparatus comprising armrest (Column 3 Line 66- column 4 Line 7, Boggs).  Boggs does not directly disclose the apparatus further comprising a pair of spring-loaded pins coupled to the head frame, each spring-loaded pin being selectively depressible to allow the pair of adjustable arm rests to move.  Wise discloses the lounge chair comprising a pair of spring-loaded pins coupled to the head frame, each spring-loaded pin being selectively depressible to allow the pair of adjustable arm rests to move (Column 3 Line 56-Column 4 Line 17).  
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Boggs in view of Newsome as taught by Wise to include Wise’s adjustable armrest.  Such a modification would provide a means to support the arms of user while chair is in use. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monte C. Boggs U.S. Patent 5,950,259 (Boggs) in view of Timothy W. Newsome U.S. Patent 8,636,318 B2 (Newsome) in view of Annitta L. Powell et al. U.S. Patent 7,959,222 B1 (Powell).
Regarding claim 5, Boggs in view of Newsome discloses the face-down lounge chair apparatus further comprising the tray body (Element 78, Newsome).  Boggs in view of Newsome does not directly disclose a plurality of first and second attachment members.  Powell discloses a face down lounge chair apparatus comprising a tray (Element 310) having a plurality of first attachment members on a tray edge thereof and a plurality of second attachment members on a tray bottom thereof, each of the plurality of straps having a strap attachment member selectively engageable with either the first attachment members or the second attachment members (Column 3 Lines 3-30).
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Boggs in view of Newsome as taught by Powell to include Powell’s attachment members.  Such a modification would provide a means secure the tray to the chair.  

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monte C. Boggs U.S. Patent 5,950,259 (Boggs) in view of Timothy W. Newsome U.S. Patent 8,636,318 B2 (Newsome) in view of Patricia J. Smith U.S. Patent 9,101,219 B2 (Smith). 
Regarding claim 7, Boggs in view of Newsome discloses the face-down lounge chair apparatus further comprising a pair of legs (Boggs).  Boggs in view of Newsome does not directly disclose each of the pair of legs to comprise a riser, base, and brace portions.  Smith discloses a face-down lounge chair wherein each leg of the pair of legs having a pair of riser portions, a base portion extending between the 8pair of riser portions, and a brace portion extending between the pair of riser portions parallel to the base portion (not indicated but shown in Figure 1 Element 15 portions).
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Boggs in view of Newsome as taught by Smith to include Smith’s leg portions.  Such a modification would provide a means to enhance the structural portions of the legs.    

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monte C. Boggs U.S. Patent 5,950,259 (Boggs) in view of Timothy W. Newsome U.S. Patent 8,636,318 B2 (Newsome) in view of Robert Wise U.S. Patent 10,368,642 B2 (Wise) in view of Annitta L. Powell et al. U.S. Patent 7,959,222 B1 (Powell) in view of Patricia J. Smith U.S. Patent 9,101,219 B2 (Smith).
Regarding claim 9, Boggs discloses a face-down lounge chair apparatus comprising: a chair frame comprising: a medial frame having a medial left portion and a medial right portion (Figure 1 and 2 Element 5), the medial frame lying in a horizontal plane; a leg frame coupled to the medial frame, the leg frame having a leg left portion, a leg right portion, and a leg distal portion, the leg frame adjustably pivoting on the medial frame between a horizontal leg position and a declined leg position (Element 4, Figure 1, 2, and 12); and a head frame coupled to the medial frame, the head frame having a head left portion, a head right portion, and a head distal portion, the head frame adjustably pivoting on the medial frame between a horizontal head position and an inclined head position (Figure 1, 2, 12 and Element 6); a pair of legs coupled to the chair frame, the pair of legs being coupled to the medial frame (Figure 1 Element 2 and 3); a covering coupled to the chair frame, the covering extending from the head distal portion to the leg distal portion and from the medial left portion to the medial right portion (Column 3 Lines 9-15, Element 9 and variations of cover material), the covering having a face aperture (Element 7) extending from a covering top side through a covering bottom side proximal the head distal portion.  Boggs does not directly disclose a face pad coupled to the covering and a drop down tray.  Newsome discloses a face-down lounge chair comprising an aperture (Figure 1a Element 42); a face pad (Element 72) coupled to the covering, the face pad being coupled to the covering top side around a perimeter of the face aperture; and a drop-down tray coupled to the covering, the drop-down tray having a plurality of straps coupled to the covering bottom side proximal the face aperture and a tray body adjustably coupled to the plurality of straps to go from a 7proximal position adjacent the covering to an extended position in parallel opposition to the covering bottom side (Column 4 Lines 19-31, Figures 6a-6c).
Boggs in view of Newsome discloses the face-down lounge chair apparatus further comprising a pair of armrests (Column 3 Line 66- column 4 Line 7, Boggs).  Boggs in view of Newsome does not disclose the armrest to be adjustable.  Wise discloses a lounge chair comprising a pair of adjustable arm rests (Figure 1 Element 26) coupled to the chair frame, each of the adjustable arm rests having a pair of support bars (Figure 1 Element 28 and 29) coupled to the head frame and the medial frame and a rest platform (Element 24) extending therebetween, the adjustable arm rest moving between a raised position above the chair frame when the head frame is in the inclined head position and a lowered position below the chair frame when the head frame is in the horizontal head position (Figure 1 and 2).
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Boggs in view of Newsome as taught by Wise to include Wise’s adjustable armrest.  Such a modification would provide a means to support the arms of user while chair is in use. 
Boggs in view of Newsome in view of Wise discloses the face-down lounge chair apparatus further comprising the face aperture and being circular (Element 7, Boggs) and the face pad being of a shape (Column 4 Lines 6-18, Newsome).  Shape modification is common and well known in the art.  It would be obvious to provide the face pad to be of various shapes, such as an annular shape, to modify the surface area covered and enhance comfort.  
Boggs in view of Newsome in view of Wise discloses the face-down lounge chair apparatus further comprising the tray body (Element 78, Newsome).  Boggs in view of Newsome in view of Wise does not directly disclose the tray body being rectangular prismatic.  Shape modification is common and well known in the art.  It would be obvious to provide the tray body to be of rectangular prismatic shape to modify the space for storage.  
Boggs in view of Newsome in view of Wise discloses the face-down lounge chair apparatus further comprising the tray body (Element 78, Newsome).  Boggs in view of Newsome in view of Wise does not directly disclose a plurality of first and second attachment members.  Powell discloses a face down lounge chair apparatus comprising a tray (Element 310) having a plurality of first attachment members on a tray edge thereof and a plurality of second attachment members on a tray bottom thereof, each of the plurality of straps having a strap attachment member selectively engageable with either the first attachment members or the second attachment members (Column 3 Lines 3-30).
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Boggs in view of Newsome in view of Wise as taught by Powell to include Powell’s attachment members.  Such a modification would provide a means secure the tray to the chair.  
Boggs in view of Newsome in view of Wise in view of Powell discloses the face-down lounge chair apparatus further comprising the chair frame having a set of four adjustment pivot points joining the medial frame, the leg frame, and the head frame; the pair of legs being coupled to the set of adjustment pivot points (Figure 1 no indicated but shown where Element 2 and 3 join the body of the apparatus, Boggs).  
Boggs in view of Newsome in view of Wise in view of Powell discloses the face-down lounge chair apparatus further comprising a pair of legs (Boggs).  Boggs in view of Newsome in view of Wise in view of Powell does not directly disclose each of the pair of legs to comprise a riser, base, and brace portions.  Smith discloses a face-down lounge chair wherein each leg of the pair of legs having a pair of riser portions, a base portion extending between the 8pair of riser portions, and a brace portion extending between the pair of riser portions parallel to the base portion (not indicated but shown in Figure 1 Element 15 portions).
Therefore it would have been an obvious modification well known in the art before the effective filing date of the claimed invention to modify Boggs in view of Newsome in view of Wise in view of Powell as taught by Smith to include Smith’s leg portions.  Such a modification would provide a means to enhance the structural portions of the legs.    
Boggs in view of Newsome in view of Wise in view of Powell discloses the face-down lounge chair apparatus comprising armrest (Column 3 Line 66- column 4 Line 7, Boggs).  Wise discloses the lounge chair comprising a pair of spring-loaded pins coupled to the head frame, each spring-loaded pin being selectively depressible to allow the pair of adjustable arm rests to move (Column 3 Line 56-Column 4 Line 17, Wise).  
Boggs in view of Newsome does not disclose the straps to be coupled directly to the covering bottom side (Figure 6c Element 80, Newsome).  Rearrangement of parts is a common and obvious modification well known in the art.  Arranging the support straps to be secured to an alternative surface that will support the tray would not modify the operational purposes of the system.  The placement of the straps is a design choice.  


Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.
With regards to the amendment of claims 1 and 9: 
Boggs in view of Newsome does not disclose the straps to be coupled directly to the covering bottom side (Figure 6c Element 80, Newsome).  Rearrangement of parts is a common and obvious modification well known in the art.  Arranging the support straps to be secured to an alternative surface that will support the tray would not modify the operational purposes of the system.  The placement of the straps is a design choice.  
The obvious modification of having the straps supported from the covering as opposed to the frame (as disclosed in Newsome) does not change the operation of the device.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636